Exhibit 21 Subsidiaries of the Registrant State of Fictitious Subsidiary Name Organization Business Name Baldwin Ranch Subdivision, LLC California The Last Resort and Marina, LLC California The Last Resort and Marina Lone Star Golf, Inc. Maryland Auburn Valley Golf Club 54th Street Condos, LLC Arizona AMFU, LLC Arizona Phillips Road, LLC Washington TOTB Miami, LLC Florida Broadway & Commerce, LLC Washington Brannan Island, LLC California Tahoe Stateline Venture, LLC California Sandmound Marina, LLC California Piper Point Marina Zalanta Resort at the Village, LLC California
